TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00406-CV





In re Johnny Ray Valchar






ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY




M E M O R A N D U M   O P I N I O N


Johnny Ray Valchar petitions this Court for a writ of mandamus compelling the
district court to act on Valchar’s expunction petition.  The Court is advised that the expunction cause
has been set for a hearing on November 7, 2005.  Accordingly, the petition for writ of mandamus
is denied.  See Tex. R. App. P. 52.8(a).
 
 
                                                __________________________________________
                                                Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Filed:   October 7, 2005